

116 HR 8459 IH: Judicial Ads Act
U.S. House of Representatives
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8459IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2020Ms. Lofgren (for herself and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to require organizations that spend more than $50,000 on Federal judicial nomination communications to file statements disclosing donors and certain other information with the Federal Election Commission.1.Short titleThis Act may be cited as the Judicial Ads Act.2.Statements of spending on Federal judicial nomination communications(a)In generalTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101) is amended by adding at the end the following new subtitle: BFederal judicial nomination communications351.Statements of spending on Federal judicial nomination communications(a)In general(1)Statement requiredAny covered organization that spends or contracts to spend a total of more than $50,000 on Federal judicial nomination communications during any calendar year shall file a statement with the Commission at the times described in paragraph (2) and containing the information described in paragraph (3).(2)Time for filing statementA statement shall be required to be filed under this subsection not later than 48 hours after each of the following:(A)The first date during any calendar year by which the covered organization has spent or contracted to spend a total of more than $50,000 on Federal judicial nomination communications.(B)Any date during such calendar year after the date described in subparagraph (A) by which the covered organization has spent or contracted to spend a total of more than $50,000 on Federal judicial nomination communications since the most recent date on which a statement was required to be filed under this subsection for such calendar year.(C)The last day of any calendar year in which a covered organization has filed a statement under subparagraph (A). (3)Contents of statementEach statement required to be filed under this subsection shall be made under penalty of perjury and shall contain the following information: (A)The name of the covered organization.(B)The principal place of business of the covered organization.(C)If the covered organization is a corporation (other than a business concern that is an issuer of a class of securities registered under section 12 of the Securities Exchange Act of 1934 (15 U.S.C. 78l) or that is required to file reports under section 15(d) of that Act (15 U.S.C. 78o(d))) or an entity described in subsection (d)(2)(B), a list of the beneficial owners of the covered organization that includes, for each beneficial owner—(i)the name;(ii)the current residential or business street address; and(iii)if the beneficial owner exercises control over the covered organization through another legal entity, such as a corporation, partnership, limited liability company, or trust, for the other legal entity—(I)the name;(II)the current residential or business street address; and(III)each beneficial owner who is authorized to use that other legal entity to exercise control over the covered organization.(D)(i)If the covered organization makes disbursements for Federal judicial nomination communications using exclusively funds in a segregated bank account consisting of funds paid directly to such account by persons other than the covered organization that controls the account—(I)the names and addresses of all persons who donated an aggregate amount of $5,000 or more to that account during the period beginning on the first day of the preceding calendar year and ending on the date described in paragraph (2) with respect to such statement; and(II)the information described in subparagraph (C) with respect to each beneficial owner of any donor described in subclause (I) that is not an individual. Nothing in this clause is to be construed as a prohibition on the use of funds in such a segregated account for a purpose other than Federal judicial nomination communications. (ii)If the covered organization makes disbursements for Federal judicial nomination communications using funds other than funds in a segregated bank account described in clause (i)—(I)the names and addresses of all persons who donated an aggregate amount of $5,000 or more to the covered organization making the disbursement during the period beginning on the first day of the preceding calendar year and ending on the date described in paragraph (2) with respect to such statement; and(II)the information described in subparagraph (C) with respect to each beneficial owner of any donor described in subclause (I) that is not an individual.(E)For each Federal judicial nomination communication during the reporting period—(i)the name of the nominee;(ii)the date of the communication;(iii)the amount spent or contracted to be spent; (iv)the name and address of the person receiving payment for the communication; and (v)the platform through which the Federal judicial nomination communication was made.(F)A certification signed by the covered organization’s chief executive officer under penalty of perjury, avowing that—(i)the covered organization is not a foreign national or foreign-influenced corporation; and(ii)after due inquiry, no amounts spent on a Federal judicial nomination communication were from an account that includes funds received from a foreign national or a foreign-influenced corporation.(b)FilingStatements required to be filed under subsection (a) shall be subject to the requirements of section 304(d) to the same extent and in the same manner as if such statements had been required under subsection (c) or (g) of section 304.(c)Anti-Evasion ruleFor purposes of section 309, it shall be a violation of this section to structure or attempt to structure any solicitation, donation, contribution, expenditure, disbursement, transfer, or other transaction in a manner intended to evade the reporting requirements of this section.352.Disclaimers relating to Federal judicial nomination communications(a)In generalWhenever any person makes a disbursement for the purpose of financing a Federal judicial nomination communication, such communication shall clearly state the name and permanent street address, telephone number, or World Wide Web address of the person.(b)SpecificationsExcept as provided in regulations, any Federal judicial nomination communication described in subsection (a) shall be subject to the same specifications and additional requirements that apply to communications described in section 318(a)(3).353.Prohibitions with respect to foreign nationals and foreign-influenced corporationsIt shall be unlawful for—(1)a foreign national or foreign-influenced corporation, directly or indirectly, to spend or make an express or implied promise to spend money or other thing of value in connection with a Federal judicial nomination communication; or(2)a person to solicit, accept, or receive money or any other thing of value from a foreign national or a foreign-influenced corporation in connection with a Federal judicial nomination communication.354.DefinitionsWhen used in this subtitle:(1)Federal judicial nomination communication(A)In generalThe term Federal judicial nomination communication means any communication—(i)that is by means of any broadcast, cable, or satellite, paid internet, or paid digital communication, paid promotion, newspaper, magazine, outdoor advertising facility, mass mailing, telephone bank, telephone messaging effort of more than 500 substantially similar calls or electronic messages within a 30-day period, or any other form of general public political advertising; and (ii)that is susceptible to no reasonable interpretation other than promoting, supporting, attacking, or opposing the nomination or Senate confirmation of an individual as a Federal judge or justice.(B)ExceptionSuch term shall not include any news story, commentary, or editorial distributed through the facilities of any broadcasting station or any print, online, or digital newspaper, magazine, publication, or periodical, unless such facilities are owned or controlled by any political party, political committee, or candidate. (2)Covered organizationThe term covered organization means any of the following:(A)A corporation.(B)A partnership.(C)An organization described in section 501(c) of such Code and exempt from taxation under section 501(a) of such Code.(D)A labor organization (as defined in section 316(b)).(E)A political organization (as defined in section 527(e)(1) of the Internal Revenue Code of 1986).(F)A political committee under this Act. (3)Beneficial ownerThe term beneficial owner means, with respect to any entity, a natural person who, directly or indirectly through any contract, arrangement, understanding, relationship, or otherwise— (A)exercises substantial control over an entity; (B)owns 25 percent or more of an entity; or(C)receives substantial economic benefits from the assets of an entity.(4)Foreign nationalThe term foreign national has the meaning given such term under section 319(b).(5)Foreign-influenced corporation(A)In generalThe term foreign-influenced corporation means a corporation for which at least one of the following conditions is met:(i)Any single foreign owner holds, owns, controls, or otherwise has direct or indirect beneficial ownership of 5 percent or more of the total equity, outstanding voting shares, membership units, or other applicable ownership interests of the corporation.(ii)Foreign owners, in aggregate, hold, own, control, or otherwise have direct or indirect beneficial ownership of 20 percent or more of the total equity, outstanding voting shares, membership units, or other applicable ownership interests of the corporation.(iii)A foreign owner participates directly or indirectly in the corporation’s decision-making process with respect to the corporation’s activities related to Federal judicial nomination communications.(B)Foreign owner(i)In generalThe term foreign owner means—(I)a foreign investor; or (II)a corporation wherein a foreign investor holds, owns, controls, or otherwise has directly or indirectly acquired beneficial ownership of equity or voting shares in an amount that is equal to or greater than 50 percent of the total equity or outstanding voting shares. (ii)Foreign investorThe term foreign investor means a person that—(I)holds, owns, controls, or otherwise has direct or indirect beneficial ownership of equity, outstanding voting shares, membership units, or other applicable ownership interests of a corporation; and(II)is—(aa)a government of a foreign country;(bb)a foreign political party;(cc)a partnership, association, corporation, organization, or other combination of persons organized under the laws of or having its principal place of business in a foreign country; or(dd)an individual who is not a citizen of the United States or a national of the United States and who is not lawfully admitted for permanent residence..(b)Conforming amendmentSuch title is further amended by inserting before section 301 the following:AFederal campaign funds.